CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(#1) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category
Claims 1-20 each recite either a system, method, or non-transitory computer-readable medium and thus fall into at least one statutory category found in 35 U.S.C. § 101.
Step 2A – Prong 1
Independent claim 1 recites receiving a request to create a simulated account associated with a first account, wherein the first account is associated with a first entity and the simulated account is associated with a second entity;  creating the simulated account, enabling access to information associated with the first account, receiving an indication of information associated with the first account that is to be made available to the simulated account including attributes or exchanges associated with the first account, and providing a simulated environment .  
The Specification at paragraph [19] filed on 12/04/2020 gives examples of the second entity as being a “second user or person” and paragraph [001] explains that simulation can be used for training and education. Thus, under the broadest reasonable interpretation, claim 1 recites managing relationships or interactions between people including teaching (see MPEP 2106.04(a)(2), subsection II.C Managing Personal Behavior or Relationships or Interactions Between People). In addition, the claim falls under the abstract idea grouping of commercial or legal interaction (sales activities or behaviors because it recites creating an account involving “one or more exchanges” (see MPEP 2106.04(a)(2), subsection II.B Commercial or Legal Interactions). Thus claim 1 recites an abstract idea. Independent claim 8 recites similar limitations and includes additional details related to  the commercial aspects of the abstract idea such as the second or child account not having independent resources for completing electronic exchanges and specifying that the information include account details of the first or parent account and transactions completed using the first or parent account resources. Independent claim 16 is similar to claim 1 but also includes associating credentials with the account for access and receiving updated information associated with the account. Thus, independent claims 8 and 16 recites additional limitations that also fall into the abstract idea grouping of commercial or legal interactions (sales activities or behaviors and/or business relations). Accordingly, independent claims 1 (and independent claims 8 and 16) recite a judicial exception.
Step 2A - Prong 2
This judicial exception is not integrated into a practical application because the additional elements in claim 1 of one or more memories and one or more processors communicatively coupled to the one or memories and first and second devices are generically recited computer elements and do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory, and first and second devices to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-7
Dependent claims 2-7 (which dependent directly or indirectly on claim 1) include additional  limitations related to the abstract idea such as receiving an indication of resources to be allocated to the simulated account; and receiving a contribution towards an account balance of the simulated account using the resources (claim 2); a rule for allocating resources to the simulated account (claim 3), implementing a confirmation step before competing a transaction (claim 4); providing an indication that the transaction was completed (claim 5); confirmation of a contribution to an account balance and applying the contribution (claim 6); and converting the simulated account into an actual account  (claim 7).  .Claims 2-7 recite the same additional elements of processors, memory and user devices identified, above. Accordingly, claims 2-7 do not integrate the abstract idea into a practical application for the same reason that claim 1 does not (Step 2A Prong 2) nor do they provide significantly more than the abstract idea (Step 2B), for same reason as claim 1.
Claims 8-15
Independent claim 8 recites the abstract idea discussed, above. The additional elements in claim 8 is a device and “a platform” that enables access and interaction with information. These additional elements do not integrate the abstract idea into a practical application nor provide significantly for the same reason as given for claim 1, above.
Dependent claims 9-15, which depend directly or indirectly from claim 8, recite additional limitations that are part of the abstract idea identified, above. They include commercial details such as transaction limits, contribution deadlines, interest rates (claims 9 and 10), rewards/penalty for satisfying contribution deadlines (claim 11), a process for denying a transaction and providing information associated with the transaction (claim 12), specifying which institution is associated with the platform (claim 13), receiving indications of information to be provided (claim 14), and converting the child account into an account that has resources (claim 15).  These claims do not add any more additional elements than those found in the independent claim; and so, they claims do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because they amounts to no more than mere instructions to apply the exception using a generic computer component.
Claims 16-20
Independent claim 16 recites the abstract idea discussed, above. The additional elements in claim 16 is a device with processors executing instructions stored on a computer-readable medium, a “server device”, and an interface for displaying on the device, and a simulated platform for accessing and interacting with information. These additional elements do not integrate the abstract idea into a practical application nor provide significantly for the same reason as given for claim 1, above.
Dependent claims 17-20, which depend directly or indirectly from claim 16, recite additional limitations that are part of the abstract idea identified, above. They include commercial details such as indicating contributions to an account balance (claim 17); indicating a completed transaction and providing an updated balance (claim 18), and initiating a transaction using an identifier or transaction device (claim 19); . receiving indications of information concerning contribution toward an account balance and resulting updated account balance (claim 20). The only additional element besides those found in the independent claim, is a “transaction device” which is used to initiate a transaction. This device is recited at a high-level of generality and does not integrate the abstract idea or provide significantly more that the abstract idea, alone or in combination with the other generic computer components. Accordingly, these claims are not patent-eligible for the same reason given for claim 1, above.


(#2)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIMUNOVIC (US 20080281721 A1 to SIMUNOVIC; A.R.).
Regarding claim(s) 8,
SIMUNOVIC discloses:
A method for simulating a parent account, comprising (see, at least, SIMUNOVIC:  [002]: financially transparent systems and methods which allow for profit and/or revenue sharing, as well as first-hand experience for children to save, spend, and share their earned or gifted money.; Abstract: Systems and methods for facilitating online money management are provided. Parents may create accounts for themselves and their children. The parent's account may also include savings, sharing, and spending sub-accounts. A percentage of profit and/or revenue generated by the accounts are provided back to the children or their parents.;  [25]: parent accounts may also be partitioned into savings, spending, and sharing accounts.): 
receiving, by a device, an indication to create a child account that is associated with the parent account, wherein the parent account is associated with a first entity and the child account is associated with a second entity  (see, at least, SIMUNOVIC:  [7]: a request by a parent or guardian to create a parent account and receiving a request to create one or more child accounts linked to the parent account;  [12]: Earned money is then allocated by the parent/guardian or child and deposited in real-terms or virtual terms to a child's save, spend, and share accounts.; [15]: when a parent opens a new parent access account, the parent may provide financial information used to provide money to fund their children's spending and/or saving and/or sharing. For example, parents may provide a credit card number, a PayPal account number, existing bank account numbers and routing numbers, and/or any account information for any other account which would allow for the electronic or offline transfer of funds), 
and wherein the child account does not have independent resources for completing electronic exchanges (see, at least, SIMUNOVIC:  [15]: In accordance with some embodiments, when a parent opens a new parent access account, the parent may provide financial information used to provide money to fund their children's spending and/or saving and/or sharing.;  [12]: Parental controls provide comfort to parents knowing that they have complete control of their children's online financial and social experience.); 
creating, by the device, the child account based on information associated with the parent account  (see, at least, SIMUNOVIC: [0034]: Child access account interface 800 may also include a "MoneyIn/MoneyOut" button 830. Selecting this button may provide the child with a fully comprehensive, transparent and tagged view of all sources and uses of funds in any of the child's accounts in the system. For example, the child may be able to view information about the origin of all money earned, how savings money has been invested, how savings money has performed, where spending and sharing money goes, and/or other detailed tracking information.); 
and providing, by the device, information associated with the child account to a platform that enables the second entity to access and interact with the information associated with the child account  (see, at least, SIMUNOVIC: [0034]: Child access account interface 800 may also include a "MoneyIn/MoneyOut" button 830. Selecting this button may provide the child with a fully comprehensive, transparent and tagged view of all sources and uses of funds in any of the child's accounts in the system. For example, the child may be able to view information about the origin of all money earned, how savings money has been invested, how savings money has performed, where spending and sharing money goes, and/or other detailed tracking information.), 
wherein the information associated with the child account includes account details associated with the parent account and one or more transactions completed using resources of the parent account (see, at least, SIMUNOVIC:  [15]: The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian. When a child needs "real" money to effect spending, sharing, or saving decisions they've made, the system may charge or deduct the funds from the parent by way of the account information they provided. The child's account may then be virtually debited, thereby reconciling the accounts.).  
Regarding claim(s) 9,
SIMUNOVIC discloses the method of claim 8.
SIMUNOVIC further discloses:
 wherein the account details associated with the parent account include at least one of: a transaction limit, a contribution deadline, or an interest rate (see, at least, SIMUNOVIC:  [21]: Children may earn money in a variety of manners. For example, some parents may provide a child with an allowance under a pre-determined schedule (i.e., weekly, monthly, etc.). Some parents may provide an allowance based on whether or not a child completes their assigned chores. Children may also earn money by performing special projects from time-to-time, or as gifts (birthdays, special events, holidays etc.) from family members and friends. Financial management module 222 may also be configured to tag sources and uses of funds so that the child is able to clearly track where their money has come from and where it goes. The money may then be virtually deposited and presented to the child via the child's access account, enabling the child to view their earnings. Moreover, in those embodiments where a parent has opened a bank account with a financial institution partner, financial management module 222 may be configured to reconcile deposits, transfers and withdrawals to and from the bank account).  
Regarding claim(s) 10,
SIMUNOVIC discloses the method of claim 8.
SIMUNOVIC further discloses:
further comprising: receiving an indication of an amount of simulated resources to be made available to the child account (see, at least, SIMUNOVIC:  [7]:  In accordance with some embodiments, a computer-implemented method for facilitating online money management is provided. The method may include the steps of receiving, at a host device, a request by a parent or guardian to create a parent account and receiving a request to create one or more child accounts linked to the parent account, each child account being subdivided into three or more sub-accounts. Money deposited into each child account may be allocated to any one of, or each of the three or more sub-accounts, according to percentage allocation provided by the parent/guardian or the child. This system and method can take the form of real or virtual money deposited into the child accounts.); 
and receiving, via the platform, a contribution towards an account balance of the child account using the simulated resources, wherein the account balance of the child account is based on the one or more transactions completed using the resources of the parent account (see, at least, SIMUNOVIC:   [33]: Selecting spend may direct the child to an electronic storefront which enables the child to make purchases online, including the purchase of gift cards and/or full e-commerce transactions and/or pre-paid debit cards, and/or debit/ATM cards; [8]: a parental control module configured to create a parent account and one or more child accounts and the administering of the child accounts, a child account management module providing an interface to each of said one or more child accounts, and a financial management module allowing for the earning of money, processing deposits, transfers and withdrawals for said one or more child accounts. Each child account may include a savings sub-account, a sharing sub-account, and a spending sub-account.;  [12]: Earned money is then allocated by the parent/guardian or child and deposited in real-terms or virtual terms to a child's save, spend, and share accounts. Through their save accounts, children learn about the value of investing, investment options and can make safe investments in real life or virtually. Spend accounts allow for real-time consumption of products or services while teaching the importance of smart spending and delayed gratification;  [21]: Financial management module 222 may also be configured to tag sources and uses of funds so that the child is able to clearly track where their money has come from and where it goes. The money may then be virtually deposited and presented to the child via the child's access account, enabling the child to view their earnings. Moreover, in those embodiments where a parent has opened a bank account with a financial institution partner, financial management module 222 may be configured to reconcile deposits, transfers and withdrawals to and from the bank account..).  
Regarding claim(s) 12,
SIMUNOVIC discloses the method of claim 8.
SIMUNOVIC further discloses:
 further comprising: receiving an indication of a transaction initiated by an identifier associated with the child account (see, at least, SIMUNOVIC:  [29]: Selecting a particular child's name may direct the parent to more detailed information about the child's account. FIG. 4 is an example of an interface 400 providing additional details about Alex's account. Interface 400 may also provide a link 430 to detailed information regarding Alex's sharing activities.;  [22]: child account management module 226 provides an interface which enables a child to view their funds, make purchases, make saving and investment decisions, and/or choose charities for making donations to. Some or all of these activities may require parental approval.); denying the transaction; and providing information associated with the transaction to the platform (see, at least, SIMUNOVIC: figure 8B “My Messages”: “Mom has approved your suggested allocations!”;  [31]: A monitoring mechanism may also employed where the parent can approve a chore and its payment, ask that a chore be redone to receive payment, or deny payment in the event a chore was not completed. A similar interface may be provided for assigning special projects;  [19]: Parent access accounts 220 may be configured to provide an interface wherein parents can manage their accounts and supervise activities associated with their children's accounts. This may include, for example, enabling a parent to authorize a child's spending, saving, and sharing. Child access accounts 240 may be configured to provide an interface which gives each child a view of the money they have earned..).   
Regarding claim(s) 13,
SIMUNOVIC discloses the method of claim 8.
SIMUNOVIC further discloses:
wherein the platform is associated with an institution that is associated with the parent account (see, at least, SIMUNOVIC:  [16]: In some embodiments, family money management system 100 may link to one or more financial institutions. In accordance with these embodiments, when a parent opens an access account, a bank account may also be opened with one of the financial institution partners. The bank account may be any bank account, such as a savings account, checking account, money market account, etc. This bank account may be configured to hold all funds deposited, transferred and withdrawn for each child. The children may be considered authorized user's of the parent's bank account.).  
Regarding claim(s) 14,
SIMUNOVIC discloses the method of claim 8.
SIMUNOVIC further discloses:
 further comprising: receiving an indication of the information associated with the child account that is to be provided to the platform (see, at least, SIMUNOVIC:  [19]: Parent access accounts 220 may be configured to provide an interface wherein parents can manage their accounts and supervise activities associated with their children's accounts. This may include, for example, enabling a parent to authorize a child's spending, saving, and sharing. Child access accounts 240 may be configured to provide an interface which gives each child a view of the money they have earned.).  
Regarding claim(s) 16,
SIMUNOVIC discloses:
 A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device (see, at least, SIMUNOVIC: [0036] The processes and methods described herein may be implemented in hard-wired devices, firmware, or software running on a processor. Any of these processes may be contained on a computer readable medium. A computer readable medium may be any medium capable of carrying instructions to be performed by a microprocessor, including a CD disc, DVD disc, magnetic or optical disc, tape, silicon based removable or non-removable memory, packetized or non-packetized wireline or wireless transmission signals. Those of skill in the art will appreciate that a computer readable medium may carry instructions for a computer to perform the methods described herein.), 
cause the device to: establish, via a server device, a connection with a simulated platform for accessing or interacting with information associated with an account (see, at least, SIMUNOVIC:  [14]: Family money management system 100 may be implemented on any electronic device, such as a server, personal computer, wireless phone etc. The money management system 100 may include a money management apparatus 110 which may be communicatively coupled to one or more charitable organizations 130 and one or more vendors 140. User terminals 150 are also communicatively coupled to the money management apparatus 110, enabling users such as parents and children to access the system.), 
wherein the information associated with the account includes at least one of account details associated with the account or one or more records associated with the account (see, at least, SIMUNOVIC:[ 0034]: Child access account interface 800 may also include a "MoneyIn/MoneyOut" button 830. Selecting this button may provide the child with a fully comprehensive, transparent and tagged view of all sources and uses of funds in any of the child's accounts in the system. For example, the child may be able to view information about the origin of all money earned, how savings money has been invested, how savings money has performed, where spending and sharing money goes, and/or other detailed tracking information., 
wherein the account is associated with a first entity and a credential used to access the simulated platform is associated with a second entity (see, at least, SIMUNOVIC: claim 13: upon creation of a child account, a graphical user interface is provided which enables the child to login and make account transactions );
 display, via an interface of the device, the simulated platform indicating the information associated with the account; receive, from the server device, updated information associated with the account; and display, via the interface of the device, the simulated platform indicating the updated information associated with the account  (see, at least, SIMUNOVIC:  [32]: FIG. 8 depicts a child access account interface 800. As depicted at 810, the child is provided with a quick view of the amount of money available in the child's save, spend, and share accounts. Messages may also be sent to the child via their access account, as depicted at 820. Many children today participate in social networking sites. In accordance with some embodiments, a social networking component may be integrated into the money management system described herein.;  [33]: Detailed information about the child's account may be accessed by selecting the appropriate icon. The child may select the save, spend, or share icon to retrieve details about each of these sub-accounts. Selecting save may direct the child to an interface to view their current investment portfolio, make changes to their existing portfolio, or make new investments.).  
Regarding claim(s) 17,
SIMUNOVIC discloses the non-transitory computer-readable medium of claim 16, 
SIMUNOVIC further discloses:
wherein the one or more instructions, when executed by the one or more processors, further cause the device to: receive, via the simulated platform, an input, wherein the input includes at least one of: an indication of a contribution towards an account balance of the account indicated by the simulated platform, wherein the account balance is based on the one or more records associated with the account, or an indication of a transaction to be completed using resources of the account (see, at least, SIMUNOVIC:  [16]: [0016] In some embodiments, family money management system 100 may link to one or more financial institutions. In accordance with these embodiments, when a parent opens an access account, a bank account may also be opened with one of the financial institution partners. The bank account may be any bank account, such as a savings account, checking account, money market account, etc. This bank account may be configured to hold all funds deposited, transferred and withdrawn for each child. The children may be considered authorized user's of the parent's bank account. As children earn money, the system may track all earnings and make "real" deposits into the parent's account with reconciliation back to the child's saving, spending and sharing accounts. The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian. When a child spends, shares, or saves money through their own account, the system may charge or deduct funds from the parent's account or through other account information they provided. The system will then virtually debit the child's account, ensuring account reconciliation.); 
and provide, to the server device, an indication of the input received via the simulated platform  (see, at least, SIMUNOVIC:  [14]: Family money management system 100 may be implemented on any electronic device, such as a server, etc. The money management system 100 may include a money management apparatus 110 which may be communicatively coupled to one or more charitable organizations 130 and one or more vendors 140. User terminals 150 are also communicatively coupled to the money management apparatus 110, enabling users such as parents and children to access the system.).  
Regarding claim(s) 18,
SIMUNOVIC discloses the non-transitory computer-readable medium of claim 16, 
SIMUNOVIC further discloses:
wherein the one or more instructions, that cause the device to receive the updated information associated with the account, cause the device to: receive, from the server device, an indication of a transaction completed using resources of the account that is to be indicated in the simulated platform  (see, at least, SIMUNOVIC:  [32]: FIG. 8 depicts a child access account interface 800. As depicted at 810, the child is provided with a quick view of the amount of money available in the child's save, spend, and share accounts. Messages may also be sent to the child via their access account, as depicted at 820. Many children today participate in social networking sites. In accordance with some embodiments, a social networking component may be integrated into the money management system described herein.;  [33]: Detailed information about the child's account may be accessed by selecting the appropriate icon. The child may select the save, spend, or share icon to retrieve details about each of these sub-accounts. Selecting save may direct the child to an interface to view their current investment portfolio, make changes to their existing portfolio, or make new investments.), 
wherein the updated information includes information associated with the transaction and an updated account balance of the account (see, at least, SIMUNOVIC: figure 8A “Your Money”: “Save” account and “Spend” account balances; Figure 8B “My Messages”: “Mom has approved your suggested allocations!”, “Share” account balance $77;).  
Regarding claim(s) 19,
SIMUNOVIC discloses the non-transitory computer-readable medium of claim 18, 
SIMUNOVIC further discloses:
wherein the transaction is initiated using a transaction device or an identifier associated with the simulated platform (see, at least, SIMUNOVIC:  [29]: Selecting a particular child's name may direct the parent to more detailed information about the child's account. FIG. 4 is an example of an interface 400 providing additional details about Alex's account. Interface 400 may also provide a link 430 to detailed information regarding Alex's sharing activities.;  [22]: child account management module 226 provides an interface which enables a child to view their funds, make purchases, make saving and investment decisions, and/or choose charities for making donations to. Some or all of these activities may require parental approval.).  
Regarding claim(s) 20,
SIMUNOVIC discloses the limitations of claim 16.
SIMUNOVIC further discloses:
The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, that cause the device to receive the updated information associated with the account, cause the device to: receive, via the simulated platform, an indication of a contribution towards an account balance of the account, the contribution using resources indicated by the simulated platform (see, at least, SIMUNOVIC:  [16]: As children earn money, the system may track all earnings and make virtual deposits into the child's account, which are in turn allocated to the child's spending, sharing and savings account. The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian.;  [16]: As children earn money, the system may track all earnings and make "real" deposits into the parent's account with reconciliation back to the child's saving, spending and sharing accounts.; [0034]: Child access account interface 800 may also include a "MoneyIn/MoneyOut" button 830. Selecting this button may provide the child with a fully comprehensive, transparent and tagged view of all sources and uses of funds in any of the child's accounts in the system. For example, the child may be able to view information about the origin of all money earned, how savings money has been invested, how savings money has performed, where spending and sharing money goes, and/or other detailed tracking information.);
 provide, to the server device, an indication of the contribution towards the account balance of the account; and receive, from the server device, an indication of an updated account balance of the account based on providing the indication of the contribution (see, at least, SIMUNOVIC: figure 8A “Your Money”: “Save” account and “Spend” account balances; Figure 8B “My Messages”: “Mom has approved your suggested allocations!”, “Share” account balance $77; [14]: Family money management system 100 may be implemented on any electronic device, such as a server, etc. The money management system 100 may include a money management apparatus 110 which may be communicatively coupled to one or more charitable organizations 130 and one or more vendors 140.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(#3)
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SIMUNOVIC (US 20080281721 A1 to SIMUNOVIC; A.R.) in view of BRANDT (US 10909582 B1 to BRANDT, B. K. et al.)
Regarding claim(s) 1,
SIMUNOVIC discloses:
. A system for simulating an environment based on a first account, the system comprising (see, at least, SIMUNOVIC:  [15]: A parent or guardian may request a new account with system 100 via the money management apparatus 110. when a parent opens a new parent access account, the parent may provide financial information used to provide money to fund their children's spending and/or saving and/or sharing. For example, parents may provide a credit card number, a PayPal account number, existing bank account numbers and routing numbers, and/or any account information for any other account which would allow for the electronic or offline transfer of funds; [15]:the money management system may act as a "virtual" bank.;  as children earn money, the system may track all earnings and make virtual deposits into the child's account, which are in turn allocated to the child's spending, sharing and savings account. ; [002]: financially transparent systems and methods which allow for profit and/or revenue sharing, as well as first-hand experience for children to save, spend, and share their earned or gifted money.): 
one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to (see, at least, SIMUNOVIC:  [36]: processes and methods may be hard-wired, firmware, or software running on a processor; computer readable medium carrying instructions to perform the method): 
receive, from a first device associated with a first entity, a request to create a simulated account associated with the first account (see, at least, SIMUNOVIC  [2]: The application relates to online money-management for children and their families;  [7]: The method may include the steps of receiving, at a host device, a request by a parent or guardian to create a parent account and receiving a request to create one or more child accounts linked to the parent account;  [15]: First, an access account may be created for the parent/guardian. Child access accounts may also be created for one or more of the parent's children upon request by the parent.),
 wherein the first account is associated with the first entity and the simulated account is associated with a second entity (see, at least, SIMUNOVIC:  [7]: a request by a parent or guardian to create a parent account and receiving a request to create one or more child accounts linked to the parent account;  [12]: Earned money is then allocated by the parent/guardian or child and deposited in real-terms or virtual terms to a child's save, spend, and share accounts.; [15]: when a parent opens a new parent access account, the parent may provide financial information used to provide money to fund their children's spending and/or saving and/or sharing. For example, parents may provide a credit card number, a PayPal account number, existing bank account numbers and routing numbers, and/or any account information for any other account which would allow for the electronic or offline transfer of funds); 
create the simulated account and a simulated environment associated with the simulated account (see, at least, SIMUNOVIC:   [15]: In some embodiments the money management system may act as a "virtual" bank. As children earn money, the system may track all earnings and make virtual deposits into the child's account, which are in turn allocated to the child's spending, sharing and savings account. The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian. When a child needs "real" money to effect spending, sharing, or saving decisions they've made, the system may charge or deduct the funds from the parent by way of the account information they provided.; [24]: the savings module 232 will be virtual in that children will choose and make investment decisions, approved by the parent following all applicable laws and regulations, and earn "returns" on their investments, reflective of the market, though paid to the children by the parent), 
wherein the simulated environment includes an interface that enables the second entity to access or interact with information associated with the first account (see, at least, SIMUNOVIC: [0034]: Child access account interface 800 may also include a "MoneyIn/MoneyOut" button 830. Selecting this button may provide the child with a fully comprehensive, transparent and tagged view of all sources and uses of funds in any of the child's accounts in the system. For example, the child may be able to view information about the origin of all money earned, how savings money has been invested, how savings money has performed, where spending and sharing money goes, and/or other detailed tracking information.); 
SIMUNOVIC does not expressly disclose the following limitations, which BRANDT however, teaches:
receive an indication of information associated with the first account that is to be made available to the simulated account, wherein the information includes at least one of one or more attributes of the first account, or one or more exchanges that are associated with the first account (see, at least, BRANDT: BRANDT column(s) 25, line(s) 48: (69) At 266, roles and permissions may be assigned and/or modified for each member. Assignments and modifications of roles and permissions may be made by owners of linked accounts, at least with respect to owned linked accounts. Permissions may range along a spectrum that includes, for example, no access, view-only access, and full access; BRANDT column(s) 25, line(s) 49-64: an integrated view/dashboard may be generated. In various versions, the dashboard may be customized by the application running on user devices for each member depending on roles and permissions. the integrated view/dashboard may list all accounts and account details, but may only provide certain members with certain functionality, such as executing transactions (e.g., making payments and balance transfers) and/or making changes to account settings and personal information. The dashboard may also be modified as new members are added or removed (e.g., at 258), as accounts are linked and unlinked (e.g., at 262), as roles and permissions are assigned or modified (e.g., at 266), etc.); 
and provide, to a second device associated with the second entity, the simulated environment associated with the simulated account indicating the information associated with the first account (see, at least, BRANDT column(s) 25, line(s) 49-64: an integrated view/dashboard may be generated. In various versions, the dashboard may be customized by the application running on user devices for each member depending on roles and permissions. the integrated view/dashboard may list all accounts and account details, but may only provide certain members with certain functionality, such as executing transactions (e.g., making payments and balance transfers) and/or making changes to account settings and personal information. The dashboard may also be modified as new members are added or removed (e.g., at 258), as accounts are linked and unlinked (e.g., at 262), as roles and permissions are assigned or modified (e.g., at 266), etc.)).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of SIMUNOVIC, which discloses systems and methods of  online money-management for children and their families (SIMUNOVIC [24]-[25]) with the technique of BRANDT, which teaches a system and method of enabling contributions to a financial goal shared with family and friends (BRANDT column(s) 1, line(s) 54-56), in order to keep track of expenses and maintain an accounting of who paid how much and for what. (BRANDT column(s) 1, line(s) 57-61).
Regarding claim(s) 2,
The combination of SIMUNOVIC and BRANDT teaches the system of claim 1.
SIMUNOVIC further discloses:
wherein the one or more processors are further configured to: receive, from the first device, an indication of resources to be allocated to the simulated account (see, at least, SIMUNOVIC:  [7]: In accordance with some embodiments, a computer-implemented method for facilitating online money management is provided. The method may include the steps of receiving, at a host device, a request by a parent or guardian to create a parent account and receiving a request to create one or more child accounts linked to the parent account, each child account being subdivided into three or more sub-accounts. Money deposited into each child account may be allocated to any one of, or each of the three or more sub-accounts, according to percentage allocation provided by the parent/guardian or the child. This system and method can take the form of real or virtual money deposited into the child accounts.); 
and receive, from the second device via the simulated environment, a contribution towards an account balance of the simulated account using the resources (see, at least, SIMUNOVIC:  [16]: As children earn money, the system may track all earnings and make virtual deposits into the child's account, which are in turn allocated to the child's spending, sharing and savings account. The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian.;  [16]: As children earn money, the system may track all earnings and make "real" deposits into the parent's account with reconciliation back to the child's saving, spending and sharing accounts.).  
Regarding claim(s) 3,
The combination of SIMUNOVIC and BRANDT teaches the system of claim 2.
SIMUNOVIC further discloses:
 wherein the resources to be allocated to the simulated account are based on resources of the first account (see, at least, SIMUNOVIC:  [24]: Profits/Revenue module 234 may be further configured to report profits and revenue to the parents and/or children, and to provide a percentage of the profits and/or revenue back to the subscribing families or family members. In some embodiments, families or its members may receive profit or revenue sharing tied directly to their account transactions. In other embodiments, profits and/or revenue may be shared equally or proportionately to all subscribing families or members).  
Regarding claim(s) 4,
The combination of SIMUNOVIC and BRANDT teaches the system of claim 1.
SIMUNOVIC further discloses:
wherein the one or more processors are further configured to: receive an indication of a transaction associated with the simulated account that is initiated using a transaction device associated with the simulated account; provide, to the first device, a request to confirm the transaction; and complete, based on receiving confirmation of the transaction from the first device, the transaction using resources of the first account (see, at least, SIMUNOVIC:  [15]: The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian. When a child needs "real" money to effect spending, sharing, or saving decisions they've made, the system may charge or deduct the funds from the parent by way of the account information they provided. The child's account may then be virtually debited, thereby reconciling the accounts.;  [26]: According to some embodiments, a child may suggest an allocation, and the parent can then approve or disapprove of the allocation. ;  [31]: A monitoring mechanism may also employed where the parent can approve a chore and its payment, ask that a chore be redone to receive payment, or deny payment in the event a chore was not completed. A similar interface may be provided for assigning special projects.).  
Regarding claim(s) 5,
The combination of SIMUNOVIC and BRANDT teaches the system of claim 1.
SIMUNOVIC further discloses:
wherein the one or more processors, when receiving the indication of the information associated with the first account that is to be made available to the simulated account, are configured to: receive an indication of a transaction, completed using resources of the first account, that is to be included in the simulated environment, wherein the indication includes: an indication that the transaction was completed using a transaction device that is associated with the simulated account, or an indication received from the first device; and provide, to the simulated environment, an indication of the transaction (see, at least, SIMUNOVIC:  [15]: The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian. When a child needs "real" money to effect spending, sharing, or saving decisions they've made, the system may charge or deduct the funds from the parent by way of the account information they provided. The child's account may then be virtually debited, thereby reconciling the accounts.).  
Regarding claim(s) 6,
The combination of SIMUNOVIC and BRANDT teaches the system of claim 1.
SIMUNOVIC further discloses:
wherein the one or more processors are further configured to: receive, from the second device via the simulated environment, a contribution towards an account balance associated with the simulated account, wherein the account balance associated with the simulated account is based on one or more transactions completed using resources of the first account; provide, to the first device, a request to confirm the contribution; and apply the contribution to an account balance of the first account based on receiving a confirmation of the contribution from the first device (see, at least, SIMUNOVIC:  [16]: [0016] In some embodiments, family money management system 100 may link to one or more financial institutions. In accordance with these embodiments, when a parent opens an access account, a bank account may also be opened with one of the financial institution partners. The bank account may be any bank account, such as a savings account, checking account, money market account, etc. This bank account may be configured to hold all funds deposited, transferred and withdrawn for each child. The children may be considered authorized user's of the parent's bank account. As children earn money, the system may track all earnings and make "real" deposits into the parent's account with reconciliation back to the child's saving, spending and sharing accounts. The system may track all spending, saving and sharing decisions made by the child, which may require approval from the parent or guardian. When a child spends, shares, or saves money through their own account, the system may charge or deduct funds from the parent's account or through other account information they provided. The system will then virtually debit the child's account, ensuring account reconciliation.).  
(#4)
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over SIMUNOVIC (US 20080281721 A1 to SIMUNOVIC; A.R.) in view of BRANDT (US 10909582 B1 to BRANDT, B. K. et al.) in further view of JUNG (US 20060178985 A1 to Jung, E.K.Y. et al.)
Regarding claim(s) 7,
The combination of SIMUNOVIC and BRANDT teaches the system of claim 1.
SIMUNOVIC and BRANDT do not teach the following, which JUNG, however, teaches:
 wherein the one or more processors are further configured to: receive application information associated with an application to convert the simulated account to an actual account associated with the second entity, wherein the actual account is an authorized user account associated with the first account or a second account; determine whether to approve the application based on at least one of the application information or information associated with the simulated account; and create the actual account associated with the second entity based on determining to approve the application (see, at least, JUNG:  [5]: [0005] In one aspect of the method and system, a virtual account is provided to a user. The user is enabled to make simulated purchases of foods and/or services and/or items of value. The user receives feedback regarding results of the simulated purchases. Responsive to an experience of making the simulated purchases and receiving the feedback, a transition by the user to usage of an actual financial account is facilitated.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of SIMUNOVIC, which discloses systems and methods of  online money-management for children and their families (SIMUNOVIC [24]-[25]) with the technique of JUNG, which teaches a method and system provides for the use of credit arrangements in simulated environments (JUNG abstract), in order to allow a user to gain financial experience before transition to an actual account (see JUNG [24] and [28]).
(#5)
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over SIMUNOVIC (US 20080281721 A1 to SIMUNOVIC; A.R.) in view of BUTEN (US 8740617 B1 to Buten, D.R.).
Regarding claim(s) 11,
SIMUNOVIC discloses the method of claim 10,
SIMUNOVIC discloses monitoring performance of a task and denying payment in the event the chore was not completed (SIMUNOVIC  [31]), but does not disclose the following which, BUTEN, however discloses:
further comprising: determining whether the contribution satisfies a contribution deadline associated with the child account; and performing an action based on whether the contribution satisfies the contribution deadline, wherein the action includes: increasing the amount of the simulated resources or applying a reward benefit to the child account if the contribution satisfies the contribution deadline, or decreasing the amount of the simulated resources if the contribution does not satisfy the contribution deadline (see, at least, BUTEN: column 6 line 34 to column 7 line 5: (27) The manager 29 can also provide the student 20 with a performance parameter 40. The performance parameter 40 can indicate the level of success with which the student 20 has handled the simulated bank account(s) and simulated vendors (e.g., simulated credit card companies) over a period of time. For example, the performance parameter 40 can indicate or be based upon such information as the number of late payments submitted by a student 20 [...] and a host of other information.[…] The performance parameter 40 might additionally or alternatively provide a student with a simulated credit score that is calculated based upon the student's management of the simulated bank account and simulated bills over a period of time.; and the performance parameter 40 can be provided to a teacher, whereby the teacher 38 can provide feedback to the student 20 based thereon. This feedback from the teacher 38 to the student 20 can comprise a reward or other feedback. the manager might provide a prize or other incentive to students having impressive performance parameters.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of SIMUNOVIC, which discloses systems and methods of  online money-management for children and their families (SIMUNOVIC [24]-[25]) with the technique of BUTEN, which teaches  methods, systems, kits and computer usable media for simulating financial transactions for education of students in effective management of personal finance (BUTEN column(s) 1, line(s) 5-10), in order to teach students to make value decisions including which bills to pay first (see BUTEN column(s) 10, line(s) 42-46). 
(#6)
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over SIMUNOVIC (US 20080281721 A1 to SIMUNOVIC; A.R.) in view of JUNG (US 20060178985 A1 to Jung, E.K.Y. et al.)
Regarding claim(s) 15,
SIMUNOVIC discloses the method of claim 8.
SIMUNOVIC does not expressly disclose the following limitations, which JUNG however, teaches:
further comprising: receiving a request to convert the child account into an account that has resources for completing transactions; identifying information associated with the child account and the second entity; and converting the child account into the account that has resources for completing transactions based on the information associated with the child account (see, at least, JUNG:  [5]: [0005] In one aspect of the method and system, a virtual account is provided to a user. The user is enabled to make simulated purchases of foods and/or services and/or items of value. The user receives feedback regarding results of the simulated purchases. Responsive to an experience of making the simulated purchases and receiving the feedback, a transition by the user to usage of an actual financial account is facilitated.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of SIMUNOVIC, which discloses systems and methods of  online money-management for children and their families (SIMUNOVIC [24]-[25]) with the technique of JUNG, which teaches a method and system provides for the use of credit arrangements in simulated environments (JUNG abstract), in order to allow a user to gain financial experience before transition to an actual account (see JUNG [24] and [28]).


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694 
                                                                                                                                                                                            
/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694